TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 24, 2019



                                      NO. 03-18-00717-CV


               BPHC, LLC, as successor in interest of KORR, LLC, Appellant

                                                 v.

                                Willie Earl Perkins Sr., Appellee


         APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
     DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on October 19, 2018. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.